DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.

US Patent No 11,184,637
Instant Application 17/507,519
15. One or more non-transitory computer-readable media having stored thereon encoded data in a bitstream, the encoded data including one or more signals indicating how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence, the color spaces including an RGB-type color space and a YCoCg color space, wherein the one or more signals include a flag value for a given unit of the units of the video as part of a syntax structure for the given unit when a prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values, the flag value having been entropy coded using context-adaptive binary arithmetic coding, and wherein the flag value indicates a selection between the RGB-type color space and the YCoCg color space for the given unit, the encoded data being organized to facilitate decoding by operations that include: 








for the given unit, determining the prediction mode of the given unit; determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; based at least in part on the condition being satisfied, parsing and entropy decoding the flag value; 

switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding; and 

selectively performing deblock filtering of previously reconstructed content according to one or more rules, including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values.
49. One or more non-transitory computer-readable media having stored thereon encoded data in a bitstream, the encoded data including one or more signals indicating how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence, the color spaces including an RGB-type color space and a YCoCg color space, wherein the one or more signals include a flag value for a given unit of the units of the video as part of a syntax structure for the given unit when a prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values, the flag value having been entropy coded using context-adaptive binary arithmetic coding, and wherein the flag value indicates a selection between the RGB-type color space and the YCoCg color space for the given unit, the encoded data being organized to facilitate decoding by operations that include 

switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding, and wherein the operations further include: 

for the given unit, determining the prediction mode of the given unit; determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; and based at least in part on the condition being satisfied, parsing and entropy decoding the flag value.

switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding
16. The one or more computer-readable media of claim 15, wherein the units of the video are coding units of a given picture of the sequence.

50. The one or more computer-readable media of claim 49, wherein the units of the video are coding units of a given picture of the sequence

	
17. The one or more computer-readable media of claim 15, wherein different color components of the given unit have different bit depths.
51. The one or more computer-readable media of claim 49, wherein different color components of the given unit have different bit depths.
18. The one or more computer-readable media of claim 15, wherein the switching includes performing color space conversion operations between the YCoCg color space and the RGB-type color space for the given unit.
52. The one or more computer-readable media of claim 49, wherein the switching includes performing color space conversion operations between the YCoCg color space and the RGB-type color space for the given unit.
19. The one or more computer-readable media of claim 18, wherein the switching further includes performing left shift operations on at least some results of the color space conversion operations.
53. The one or more computer-readable media of claim 52, wherein the switching further includes performing left shift operations on at least some results of the color space conversion operations.
20. The one or more computer-readable media of claim 15, wherein the one or more signals also include the flag value as part of the syntax structure for the given unit when the prediction mode of the given unit is intra block copy prediction and the given unit has residual values
54. The one or more computer-readable media of claim 49, wherein the one or more signals also include the flag value as part of the syntax structure for the given unit when the prediction mode of the given unit is intra block copy prediction and the given unit has residual values.
9. A computer system comprising one or more processors and memory, wherein the computer system implements a video decoder system comprising: 
a buffer configured to receive encoded data in a bitstream, 
the encoded data including one or more signals indicating how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence, the color spaces including an RGB-type color space and a YCoCg color space, wherein the one or more signals include a flag value for a given unit of the units of the video as part of a syntax structure for the given unit when a prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values, the flag value having been entropy coded using context-adaptive binary arithmetic coding, and wherein the flag value indicates a selection between the RGB-type color space and the YCoCg color space for the given unit; and a video decoder configured to decode the encoded data by performing operations that include: 
for the given unit, 





determining the prediction mode of the given unit; determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; based at least in part on the condition being satisfied, parsing and entropy decoding the flag value; 

switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding; and 
selectively performing deblock filtering of previously reconstructed content according to one or more rules, including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values.
43. In a computer system that implements a video decoder, a method comprising: 



receiving encoded data in a bitstream, 

the encoded data including one or more signals indicating how color spaces, color sampling rates and/or bit depths switch between at least some units of video within a sequence, the color spaces including an RGB-type color space and a YCoCg color space, wherein the one or more signals include a flag value for a given unit of the units of the video as part of a syntax structure for the given unit when a prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values, the flag value having been entropy coded using context-adaptive binary arithmetic coding, and wherein the flag value indicates a selection between the RGB-type color space and the YCoCg color space for the given unit; 
and decoding the encoded data, including switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding, wherein the decoding further includes: for the given unit, 

determining the prediction mode of the given unit; determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; and based at least in part on the condition being satisfied, parsing and entropy decoding the flag value.

switching the color spaces, the color sampling rates and/or the bit depths spatially and/or temporally between the at least some units of the video within the sequence during the decoding, 
10. The computer system of claim 9, wherein the units of the video are coding units of a given picture of the sequence.
44. The method of claim 43, wherein the units of the video are coding units of a given picture of the sequence.

11. The computer system of claim 9, wherein different color components of the given unit have different bit depths.
45. The method of claim 43, wherein different color components of the given unit have different bit depths.
12. The computer system of claim 9, wherein the switching includes performing color space conversion operations between the YCoCg color space and the RGB-type color space for the given unit.
46. The method of claim 43, wherein the switching includes performing color space conversion operations between the YCoCg color space and the RGB-type color space for the given unit.
13. The computer system of claim 12, wherein the switching further includes performing left shift operations on at least some results of the color space conversion operations.
47. The method of claim 46, wherein the switching further includes performing left shift operations on at least some results of the color space conversion operations.
14. The computer system of claim 9, wherein the one or more signals also include the flag value as part of the syntax structure for the given unit when the prediction mode of the given unit is intra block copy prediction and the given unit has residual values.
48. The method of claim 43, wherein the one or more signals also include the flag value as part of the syntax structure for the given unit when the prediction mode of the given unit is intra block copy prediction and the given unit has residual values.
1. A computer system comprising 


one or more processors and memory, wherein the computer system implements a video encoder configured to perform operations comprising: 
encoding video in a sequence, including: switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including an RGB-type color space and a YCoCg color space; for a given unit of the units of the video, 

determining a prediction mode of the given unit; determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; based at least in part on the condition being satisfied, setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; 

entropy coding the flag value using context-adaptive binary arithmetic coding; and selectively performing deblock filtering of previously reconstructed content according to one or more rules, including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values; and outputting encoded data in a bitstream, the encoded data including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit as part of a syntax structure for the given unit when the prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values.
35. One or more non-transitory computer-readable media having stored thereon computer-executable instructions for causing one or more processors, when programmed thereby, to perform operations comprising: 


encoding video in a sequence, including switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including an RGB-type color space and a YCoCg color space, wherein the encoding further includes: for a given unit of the units of the video, 
determining a prediction mode of the determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; based at least in part on the condition being satisfied, setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; and 
entropy coding the flag value using context-adaptive binary arithmetic coding; and 






outputting encoded data in a bitstream, the encoded data including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit as part of a syntax structure for the given unit when the prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values.
	
2. The computer system of claim 1, wherein the encoding further includes selecting between: 
for lossy coding, using color space conversion operations to switch between the RGB-type color space and the YCoCg color space; and for lossless coding, using invertible color space conversion operations to switch between the RGB-type color space and the YCoCg color space.
36. The one or more computer-readable media of claim 35, wherein the encoding further includes selecting between: 
for lossy coding, using color space conversion operations to switch between the RGB- type color space and the YCoCg color space; and for lossless coding, using invertible color space conversion operations to switch between the RGB-type color space and the YCoCg color space.
3. The computer system of claim 1, 

wherein the units of the video are coding units of a given picture of the sequence.
37. The one or more computer-readable media of claim 35, 
wherein the units of the video are coding units of a given picture of the sequence.
4. The computer system of claim 1, 

wherein different color components of the given unit have different bit depths.
38. The one or more computer-readable media of claim 35, 
wherein different color components of the given unit have different bit depths.
5. The computer system of claim 1,

 wherein the switching includes performing color space conversion operations between the RGB-type color space and the YCoCg color space for the given unit.


39. The one or more computer-readable media of claim 35, 
wherein the switching includes performing color space conversion operations between the RGB-type color space and the YCoCg color space for the given unit.
6. The computer system of claim 5,

 wherein the switching further includes performing right shift operations on at least some results of the color space conversion operations.
40. The one or more computer-readable media of claim 39, 
wherein the switching further includes performing right shift operations on at least some results of the color space conversion operations.
7. The computer system of claim 5, 

wherein the encoding further includes: performing prediction operations for the given unit.
41. The one or more computer-readable media of claim 39, 
wherein the encoding further includes: performing prediction operations for the given unit.
8. The computer system of claim 1, 

wherein the one or more signals also include the flag value as part of the syntax structure for the given unit when the prediction mode of the given unit is intra block copy prediction and the given unit has residual values.
42. The one or more computer-readable media of claim 35, 
wherein the one or more signals also include the flag value as part of the syntax structure for the given unit when the prediction mode of the given unit is intra block copy prediction and the given unit has residual values



Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,637 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are similarly recited in the cited patented document.
A close look at the instant application will show that claim 35, for example, calls for a 35. One or more non-transitory computer-readable media having stored thereon computer-executable instructions for causing one or more processors, when programmed thereby, to perform operations comprising: encoding video in a sequence, including switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including an RGB-type color space and a YCoCg color space, wherein the encoding further includes: for a given unit of the units of the video, determining a prediction mode of the determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; based at least in part on the condition being satisfied, setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; and entropy coding the flag value using context-adaptive binary arithmetic coding; and outputting encoded data in a bitstream, the encoded data including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit as part of a syntax structure for the given unit when the prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values.
Representative claim 1 of cited Patent No 11,184,637 calls for similar limitations. In fact, claim 1 of Patent No 11,184,637 also calls for selectively performing deblock filtering of previously reconstructed content according to one or more rules, including adjusting strength of the deblock filtering depending on whether primary components of two adjacent blocks have non-zero residual values. 
When comparing claim 35 of the instant application and claim 1 of cited Patent No 11,184,637 it is clear that each and every limitation of claims 35, 43 and 49 of the instant application are included in claims 1-20 of the cited patent.
As evidence shows, the differences between the claims of the instant application and the claims of cited Patent No 11,184,637 do not rise to the patentability level.
Dependent claims 36-42, 44-48 and 50-54 are rejected by dependency from claim 35, 43 and 49.

Allowable Subject Matter
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Marpe et al., (US 2009/0168894) which teaches adaptive color space transformation operations, including a flag mb_rct_flag that indicates whether a residual color transformation is on/off for a macroblock and MacInnis et al., (US 2014/0092960) which teaches color space conversion operations and a convert_rgb flag in a picture parameter set. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 35 (and the similar decoding method and non-transitory computer-readable medium limitations of claims 43 and 49 respectively) including one or more non-transitory computer-readable media having stored thereon computer-executable instructions for causing one or more processors, when programmed thereby, to perform operations comprising: encoding video in a sequence, including switching color spaces, color sampling rates and/or bit depths spatially and/or temporally between at least some units of the video within the sequence during the encoding, the color spaces including an RGB-type color space and a YCoCg color space, wherein the encoding further includes: for a given unit of the units of the video, determining a prediction mode of the given unit; determining whether or not a condition is satisfied, the condition depending on one or more of the prediction mode of the given unit and whether the given unit has residual values; based at least in part on the condition being satisfied, setting a flag value for the given unit, the flag value indicating a selection between the RGB-type color space and the YCoCg color space for the given unit; and entropy coding the flag value using context-adaptive binary arithmetic coding; and outputting encoded data in a bitstream, the encoded data including one or more signals indicating how the color spaces, the color sampling rates and/or the bit depths switch between the at least some units of the video within the sequence, wherein the one or more signals include the flag value for the given unit as part of a syntax structure for the given unit when the prediction mode of the given unit is intra or when the prediction mode of the given unit is inter and the given unit has residual values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular: Tourapis (US 2014/0355897) teaches adaptive color space transforming;
Kim et al., (US 2014/0376611) teaches adaptive color transforms for video coding;
Deshpande et al., (US 2014/0301478) teaches video compression with color bit depth scaling; 
Kottke (US 2013/0083855)teaches adaptive color space selection for high quality video compression; and
Sun (US 2005/0259730) teaches video coding with residual color conversion using reversible YCoCg.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485